El Juez Asociado Su. Alduey,
emitió la opinión del tribunal.- - > •
Pedro J. Nieves, como cesionario de los derechos de Julio Maysonet .Rivera, presentó demanda en el Tribunal de Dis-trito de San Juan, Sección Ia., contra William E. Miillen-hoff, William Ludwig Müllenhoff y Francisco Cadilla en la que expuso sustancialmente que su cedente había vendido a William E. Müllenhoff una finca por precio de dos mil pesos de los cuales retuvo el comprador en su poder la cantidad *529de mil para entregársela criando el vendedor ejecutase cierto acto a que se obligó'; qrre cuando el comprador inscribió sir título en el registro de la propiedad se bizo constar en la, inscripción la responsabilidad de dos mil dólares del preció; que cuando William Ludwig Müllenhoff, acreedor hipoteca-rio ele la finca, inscribió su derecho de hipoteca en el registro se mencionó en la relación de gravámenes de la inscripción que la finca se hallaba afecta al pago de los referidos mil dólares; y que cuando Francisco M. Cadilla compró la finca en remate público, tenía conocimiento por el registro de la propiedad del gravamen real que pesaba sobre ella, por lo que concluyó suplicando que se condenase a William E. Müllen-hoff a pagarle los mil dólares que Je debía como parte. del precio en qué se le vendió la finca y se declarase también que en defecto de pago tiene preferencia sobre los otros dos de-mandados para hacer efectiva en la finca objeto de la. venta la cantidad reclamada, pudiendo embargarla y ejecutarla.
La demanda fué excepcionada por los demandados en se-gundo término William Ludwig Müllenhoff y Francisco M. Cadilla, por el fundamento, entre otros, de que no aduce he-chos determinantes de causa de acción y celebrada la vista de las excepciones el juez las sostuvo y dictó sentencia declar rando sin lugar la demanda con las costas a cargo del deman-dante. Contra esta sentencia interpuso Pedro J. Nieves el presente recurso de apelación y compareció ante nosotros así como William Ludwig Müllenhoff y Francisco M. Cadilla, sos-teniendo cada uno sus respectivas pretensiones.
En la demanda no se solicita la rescisión o resolución dél contrato de compraventa que celebraron William E. Müllen-hoff y Julio Maysonet, cedente del demandante, por haber dejado de pagar el primero al segundo la suma de mil dólares del precio aplazado de los terrenos y por tanto no es mate-ria de discusión si la resolución del contrato podía afectar o nó los derechos de los demandados William Ludwig Müllen-*530hoff y Francisco M. Cadillá. La demanda sólo se dirige a obtener de William E. Müllenhoff el pago de la mencionada cantidad, sin qne de ella aparezca qne esté asegurada con hipoteca debidamente inscrita en el registro de la propie-dad, sino solamente mencionada en él.
Estudiando nosotros el caso para resolverlo observamos qne dados los términos en qne la sentencia apelada está redac-tada absuelve de la demanda a todos los demandados, ya qne su único pronunciamiento es el d'e declarar sin lugar la de-manda; y para qne podamos revocarla y declarar qne hay causa de acción es preciso qne tengamos ante nosotros a todas .las partes a quienes pueda afectar nuestra sentencia, con .mayor motivo en este caso en que siendo la acción contra William Ludwig Müllenhoff y Francisco M. Cadilla subsidia-ria a la de William E. Müllenhoff y dependiente de que con-vtra éste exista causa de acción, habría primero de determi-:narse si está obligado a pagar la cantidad que se le reclama,, pues si no lo está, entonces no habría a,cción alguna contra ninguno de los. demandados; conclusión a la que también llegó el juez sentenciador pues según la opinión que escri-bió en este caso el comprador no estaba obligado a pagar los mil pesos que se le reclaman. Por estas razones y porque de la transcripción no aparece que William E. Müllenhoff fué notificado de la apelación quisimos oir a las partes que han comparecido ante nosotros, sobré si William E. Müllen-hoff es parte necesaria en la apelación y si procedía desesti-mar el recurso.
El apelante en su alegato escrito sobre este extremo sos-tiene que dicho demandado es una parte necesaria en el pleito, que fué citado y emplazado por medio de edictos y que no ;se le notificó la apelación, pero nada dice sobre si es o no parte necesaria en la apelación.
Según lo que antes hemos expuesto el dem'andado William E. Müllenhoff es parte necesaria en esta apelación, debió ser notificado de ella, y la falta de este requisito exigido por el *531artículo 296 del Código de Enjuiciamiento Civil da lugar a la desestimación del recurso de acuerdo con el artículo 303 del mismo Código. Candelas v. Ramírez, 20 D. P. R., 33, y Martínez v. Sucesión Laurido, 21 D. P. R., 30.
El recurso de apelación debe ser desestimado.

Desestimada la apelación.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.